
	
		II
		Calendar No. 1002
		110th CONGRESS
		2d Session
		S. 3096
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the National Cave and Karst Research Institute
		  Act of 1998 to authorize appropriations for the National Cave and Karst
		  Research Institute. 
	
	
		1.Authorization of
			 appropriations for the National Cave and Karst Research InstituteThe National Cave and Karst Research
			 Institute Act of 1998 (16 U.S.C. 4310 note; Public Law 105–325) is amended by
			 striking section 5 and inserting the following:
			
				5.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				Act.
				.
		
	
		September 16, 2008
		Reported without amendment
	
